Title: From George Washington to Samuel Huntington, 2 November 1779
From: Washington, George
To: Huntington, Samuel


        
          
            Sir
            Head Quarters West point 2d Novemr 1779.
          
          Since I had the honor of addressing your Excellency last, I have received a letter from a confidential Correspondent in New York who informs me that the 57th Regt Rawdons Corps and a detachment of Artillery were to sail for Hallifax on the 29th ulto and that they were to be accompanied by all the heavy ships of War except the Europa. The Daphne Frigate was to sail for England at the same time. This intelligence being of importance to His Excellency Count D’Estaing, I have communicated it to General du portail and Colo. Hamilton who will have an interview with him very soon after he reaches either the Capes of Delaware or the Hook.
          My Correspondent further informs me that a packet had arrived the 23d ulto. The accounts brought by her seemed very alarming to the freinds of Government. It was currently reported that the Ardent of 64 Guns had been taken and the British fleet chased into Portsmouth by the combined fleet of France and Spain, which remained off that port several days—Your Excellency will be pleased to observe that the European intelligence is not given as authentic. My informant has only picked it up in New York. I have the honor to be with the greatest Respect Sir Your Excellency’s Most obt Servt
          
            Go: Washington
          
        
        
          The capture of the Ardent is confirmed by a New York paper of the 28th ulto.
        
      